DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cover (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
2.	Claims 1-2 and 4-9 are objected to because of the following informalities:  
Claim 1 recites the limitation "the need” and “the user" in Line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 9 line 2 to have the word “pan” missing after “dust”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 recites the limitations "the front" and “the back” in Line 2.  There is insufficient antecedent basis for this limitation in the claim. These limitations are unclear and confusing in that the front and the back are undefined. Is “the front and back” the same as the as upper and bottom surfaces? 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cutter, US 677,950 in view of Leatherman, US 3,170,183.
	Cutter discloses the claimed invention including a combination of a dust pan and broom comprising a dust pan having a receptacle for receiving and collecting debris (1, 2, 3; see Figure 1), an upper surface (3, Figures 1, 5-6), a lifting strap extending over the receptacle (7) and a bottom surface (1, Figures 1, 5-6), wherein the upper surface of the pan is capable of allowing a user to place a foot on top to hold it in pace during use (as oriented in Figures 1 and 5-6; also see MPEP 2114, in this case the examiner concludes that the upper surface of the pan inherently allows a user to place a foot on top to hold it in place during use), a broom having bristles and an upper section (shown in Figure 1, Page 1 Lines 40-43), the broom engages a notch on the strap in order to lift or lower the dust pan without the user having to bend to lift 
	Leatherman teaches a dust pan (12) and broom (14) combination (Figures 1-2), the broom has an upper section (Figures 1-2) with a hook mounted thereon (62) to facilitate attachment to a dust pan for convenience and storage (Figure 1; Column 1 Lines 52-54). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the broom of Cutter to include a hook the upper portion of its handle, as taught by Leatherman, in order to aid in securing the broom to the dust pan. 
5.	Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cutter, US 677,950 and Leatherman, US 3,170,183 as applied to claim 1, in view of Ennis, US 419,115.
	Cutter and Leatherman disclose all elements disclosed above, however fail to disclose that the dust pan has a circular shape.
	Ennis teaches a combination of a dust pan and broom comprising a dust pan having a receptacle for receiving and collecting debris (Figures 1-2, B receives debris), an upper surface (upper surface of A, see Figures), a lifting strap extending over the receptacle (C) and a bottom surface (bottom surface of A, see Figures), wherein the upper surface of the pan is capable of In re Dailey, the court held that the configuration of an object shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the dust pan of Cutter and Leatherman so that it is circular in shape, as taught by Ennis, as a known shape suitable for dust pans. 
Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1-2 and 4-9 have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg